Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 2, 2021

                                      No. 04-20-00311-CV

                                    Margaret Fay GUIDRY,
                                          Appellant

                                                v.

                                  Edward James GUIDRY, Jr.,
                                           Appellee

                     From the 452nd District Court, Menard County, Texas
                                  Trial Court No. 2018-05589
                                James L. Rex, Judge Presiding


                          CORRECTED ORDER

        On January 29, 2021, we issued an order instructing appellant to file a copy of her written
request for the reporter’s record and payment arrangements with the court reporter within ten
days. Appellant timely responded. It is therefore ORDERED that the reporter’s record is due to
be filed in this court no later than thirty (30) days from the date of this order.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court